Citation Nr: 0940175	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses for treatment at United Regional Hospital 
from June 19, 2005 to June 22, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran apparently served on active duty from August 1986 
to September 1987, although there is no verification of the 
Veteran's active service located in the claims file that was 
sent to the Board.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 administrative decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma, (OCVAMC) that denied the Veteran's 
claim for reimbursement or payment for unauthorized medical 
expenses incurred from United Regional Health Care systems 
between June 19, 2005 to June 22, 2005.  

The Veteran was scheduled to appear for a personal hearing 
before a Veteran's Law Judge sitting at the RO in December 
2008; however, the Veteran failed to appear for the scheduled 
hearing, and to the Board's knowledge, did not provide good 
cause for his failure to report.  

The appeal is REMANDED to the OCVAMC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Veteran, he received VA treatment, a 
discogram in pain management, on June 13, 2005.  He was 
released and told to watch for infection.  A couple of days 
later, the Veteran and his wife traveled to Wichita Falls, 
Texas (half way between Oklahoma City VA and Dallas VA 
Medical Centers) to attend a funeral of a family member.  
During that time, on June 18, 2005, the Veteran's leg became 
extremely red and very hot.  He called the Dallas VA and was 
told to go the closest emergency room.  They went to Sheppard 
Air Force Base ER and were told that Veterans must go to 
United Regional.  The Veteran followed those instructions and 
headed to United Regional Hospital, where he was admitted on 
June 19, 2005. 

The Oklahoma City Medical Center denied the Veteran's claim 
for reimbursement, or payment for these unauthorized medical 
expenses because the medical records documenting the 
emergency treatment from that time period indicated that the 
Veteran's symptoms had been ongoing for two days prior to the 
admission.  As such, VA facilities were feasibly available.  

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008. To be eligible for payment or 
reimbursement for emergency services for non- service 
connected conditions in non-VA facilities, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided. 38 
C.F.R. § 17.1002.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).

It is undisputed that various records from United Regional 
Hospital indicate that the Veteran's symptoms of cellulitis 
began two days prior to his emergency room visit.  Because of 
this, the OCVAMC denied the Veteran's claim for reimbursement 
under the Millennium Bill, finding that the Veteran's 
disability was not a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and a VA or other Federal 
facility/provider was feasibly available and an attempt to 
use them before hand would have been considered reasonable by 
a prudent layperson.  

Notwithstanding the fact that the Veteran's symptoms of 
cellulitis of the leg began two days prior to his emergency 
room treatment, there is no medical evidence of record 
indicating whether the state of the Veteran's condition at 
the time of the emergency room treatment on June 19, 2005, 
was of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  Just 
because the Veteran's symptoms began two days prior to 
admission does not mean that on June 19, 2005, the Veteran 
did not require emergency treatment and admission to a non-VA 
facility due to a life-threatening condition.  As the 
Veteran's representative points out in the October 2007 
Statement of Accredited Representative in Appealed Case (in 
lieu of VA Form 646), it would have been unreasonable to 
expect the Veteran, in hindsight, to report to the VA 
hospital at the very first sign of a symptom that ultimately 
progressed to the point that required emergency treatment two 
days later.  Additionally, the Veteran's representative 
points out that, as a lay person, it is unreasonable to 
expect the Veteran to have the ability to determine whether 
his condition was an emergency.  Currently, there is no 
medical basis on which to support the determination made by 
the VA medical center in this case.  

Moreover, the Veteran has consistently maintained that he was 
out of town at the time of the emergent treatment, and that 
was the reason for seeking treatment at a non-VA facility.  
The OCVAMC has never addressed the Veteran's contentions in 
this regard, and has continued to insist that VA facilities 
were feasibly available, even though the Veteran has 
explained that he was out of town.  

Essentially, there is no competent evidence as to whether or 
not the Veteran's condition on the day of the emergency room 
treatment and in-patient admission was life-threatening, and 
if so, what VA facilities, if any, were feasibly available, 
given that the Veteran was out of town.

It is also unclear as to whether all the pertinent medical 
records have been obtained and associated with the claims 
file.  

Finally, it appears that the duty-to-assist letter sent to 
the Veteran in December 2006 was inadequate as it did not 
provide notice of what evidence was necessary to substantiate 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate duty-
to-assist notice letter informing him of 
the information necessary to substantiate 
the claim for entitlement to reimbursement 
of medical expenses under 38 U.S.C.A. §§ 
7125 and 7128.

2.  Obtain and associate with the claims 
file all pertinent treatment records which 
are not already of record.

3.  Obtain a medical opinion as to whether 
the Veteran's medical condition at the 
time he received emergency room treatment 
on June 19, 2005 was of such a nature that 
a prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been 
hazardous to life or health, keeping in 
mind that it would have been unreasonable 
to expect the Veteran, in hindsight, to 
report to the VA hospital at the very 
first sign of a symptom that ultimately 
progressed to the point that required 
emergency treatment two days later.  

Any medical opinion obtained must be based 
on the evidence of record and must be 
supported by a cogent rationale. 

4.  Based on the above medical opinion, 
and the fact that the Veteran was in 
Wichita Falls, Texas, on the day of the 
emergency room admission on June 19, 2005, 
the VAMC must determine whether VA 
facilities were feasibly available.  

5.  Thereafter, the OCVAMC should consider 
all of the evidence of record and re-
adjudicate the Veteran's claim on appeal, 
with specific consideration given to all 
pertinent versions of the provisions of 38 
U.S.C.A. §§ 1725 and 1728 (and their 
implementing regulations).  In particular, 
the OCVAMC must determine whether the 
Veteran was, during the pertinent time 
period, an active VA health care 
participant as defined by the pertinent 
criteria, whether the Veteran had a health 
plan contract which covered any part of 
the medical treatment, whether any of the 
claimed treatment constituted emergency 
treatment under the applicable statutory 
and regulatory provisions and when a VA 
facility was feasibly available to treat 
the Veteran.  To the extent that any 
expenses are not reimbursed, the exact 
dollar amount of such expenses should be 
specified.

6.  If the decision remains adverse to the 
Veteran, he should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

